Citation Nr: 0121745	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  93-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to an increased evaluation for a baker's 
cyst, left popliteal fossa, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to April 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating determination 
by the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO).  The September 1992 rating 
determination denied entitlement to service connection for 
diabetes mellitus.

In April 1995, the Board remanded this case to the RO for 
additional development.  At that time, it was noted that a 
May 1993 statement had raised the issue of entitlement to 
service connection for glucose-6-phosphate dehydrogenase 
deficiency ("G6PD").  The Board determined that this issue 
had not been developed for appellate consideration.  It was 
referred to the RO for appropriate action.  In a June 1996 
rating determination, service connection for glucose-6-
phosphate dehydrogenase deficiency ("G6PD") was denied by 
the RO.  The veteran was informed of the determination in 
July 1996.  In August 1996, the veteran did not refer to this 
claim.  A valid notice of disagreement to the June 1996 
rating determination has not been received.  Accordingly, 
this issue is not before the Board at this time.  See 
38 U.S.C.A. § 7105(a) (West 1991).

In August 1998, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In March 
1999, the General Counsel for the Department of Veterans 
Affairs (General Counsel) and the veteran's attorney filed a 
joint motion to vacate the Board's decision and to remand 
this matter for development and readjudication.  The Court 
granted the joint motion that month, vacating and remanding 
the case to the Board.

In December 1999, the Board again upheld the RO's denial of 
the veteran's claim.  The veteran filed a second timely 
appeal to the Court.  In November 2000, the General Counsel 
and the veteran's attorney filed a second joint motion to 
vacate the Board's decision and to remand this matter for 
development and readjudication.  The Court granted the joint 
motion that month, vacating and remanding the case to the 
Board.

In September 1999, the veteran filed a timely substantive 
appeal to the August 1999 statement of the case that 
addressed the issue of entitlement to an increased evaluation 
for a baker's cyst, left popliteal fossa, currently evaluated 
as 10 percent disabling.  Consequently, this issue is also 
now before the Board. 


REMAND

The Board apologizes to the RO, but in light of the November 
2000 joint motion and its rational, the Board believes it 
must remand this case for additional action.  For example, in 
November 2000, on page six, the parties of the joint motion 
state that the Board in December 1999 had not provided 
"reasons or bases" in not taking into consideration a 
medical document received in December 1997 and dated October 
1997.  

As the Board noted in August 1998 and December 1999, the 
service medical records dated from October 1986 to April 1987 
reveal no evidence of diabetes mellitus.  The claimant was 
treated for difficulties with seasickness and other disorders 
not at issue in this matter.  At his separation examination 
in April 1987, no reference was made to diabetes mellitus.  
Urinalysis was negative for albumin or sugar.  

VA outpatient records dated in 1987 and 1988 contain no 
references by complaints or findings to diabetes, or to 
symptoms such as weight loss, thirst, frequent urination and 
dizziness. 

VA outpatient records dated from December 1991 to August 1992 
reflect that when the veteran initially was seen in December 
1991, he provided a medical history of weight loss, thirst, 
frequent urination and dizziness of three weeks duration.  A 
strong family history of diabetes was reported.  Diagnosis 
was diabetes mellitus "new onset."  One of the providers 
identified in the records was a Dr. G.   These records 
reflect no recorded statement that "G6PD" was related to 
diabetes mellitus, that "G6PD" was misdiagnosed and was 
actually diabetes mellitus.

At a RO hearing in May 1993, the claimant testified that 
diabetes was first diagnosed in 1991.  He reported that in 
service he experienced fatigue, frequent urination, thirst, 
dizziness and seasickness.  He stated that he continued to be 
tired after service, but did not seek medical attention in 
the first four years post service.  He stated that the doctor 
who diagnosed him with diabetes mellitus, Dr. G., told him he 
had been misdiagnosed with the "G6PD" deficiency.  

In December 1999, on page twelve, the Board stated, in 
pertinent part: 

The Board has considered the sole piece of evidence 
that arguably supports the veteran's claim.  In 
October 1997, a medical professional does appear to 
state that "there is a connection with G6PD and 
diabetes."  In evaluating the probative value of 
competent medical evidence, the Court has stated, 
in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province 
of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert 
over that of another when the Board gives an 
adequate statement of reasons or bases.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

The Board finds that the notation of October 1997, 
received in December 1997, is entitled to very 
limited or low probative weight.  The statement 
does not place the onset of diabetes in service or 
to a compensable degree within one year after 
service.  This is important because the statement 
fails to raise any question as to the presumption 
of soundness with regard to diabetes, and thus 
alter the evidentiary burden on the Secretary in 
this matter.  Further, the statement, at most, 
could only provide a basis to service connect 
diabetes on a theory that G6PD noted in service was 
causally related to diabetes.  The statement on its 
face is, at best, ambiguous as to the nature of the 
"connection" between G6PD and diabetes.  The 
physician did not say G6PD "caused" diabetes.   
He only indicated there was some "connection" of 
an undetermined nature.  Even if this 
"connection" was conjectured to involve 
aggravation of a nonservice connected disability by 
a service connected disability, since the statement 
does not specify any quantum of increased 
disability due to such aggravation, it can not 
satisfy the minimum requirements of Allen v. Brown, 
7 Vet. 439 (1995) (Service connection on a 
secondary basis by way of aggravation may only be 
granted for the quantum of increased disability due 
to the aggravation.)  Finally, the statement stands 
only as a bare assertion without any support in 
citation to medical test or authority or any 
provision of a rationale based upon the facts of 
this case.  

In this regard, it is important to note that the 
Court has rejected the "treating physician rule" 
that gives the opinions of treating physicians 
greater weight in evaluating claims made by 
veterans.  Guerrieri, 4 Vet. App. at 473.  As 
stated by the Court, "[w]hile it is true that the 
[Board] is not free to ignore the opinion of a 
treating physician, the [Board] is certainly free 
to discount the credibility of that physician's 
statements."  Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).

The Board finds the June 1996 medical opinion is 
entitled to far greater probative weight. The 
opinion provides an explanation of what G6PD is and 
a compelling basis for the conclusion that there is 
no causal relationship between G6PD and diabetes.  
It was noted that G6PD is a hereditary sex-linked 
enzyme deficiency that affects primarily red blood 
cells.  It was also noted that most G6PD deficient 
persons never suffer any manifestations.  As a 
result, the opinion also dispels any theory that 
G6PD was, in effect, a precursor to diabetes.  It 
was reported that the major clinical consequence of 
G6PD was anemia, not diabetes.  Although the 
physician who set out the opinion acknowledged that 
he was not an expert in the field, he set out in 
detail the basis of the opinion in citation to 
specific and obviously relevant and authoritative 
medical texts.  In this regard, there is likewise 
no statement in the record that the physician who 
provided the October 1997 opinion had any greater 
expertise.  Thus, on multiple levels, the June 1996 
opinion is of far greater probative weight.  The 
fact that the examiner is not an expert in this 
field does not diminish the fact that this opinion 
is far more probative than the October 1997 
notation. 

In light of the rational provided by the joint motion of 
November 2000, the Board believes that it must remand this 
case for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.

2.  In March 1999, the joint motion 
stated that the Board "might also 
consider" obtaining an additional 
statement from the VA physician described 
by the veteran as the doctor who informed 
him that his "G6PD" diagnosis was 
"connected" to diabetes mellitus.  In 
November 1999, the joint motion suggested 
that the Board should consider obtaining 
a statement from a Dr. G., the VA 
physician noted in the veteran's 1993 
hearing who allegedly informed the 
veteran that his "G6PD" diagnosis was 
related to diabetes mellitus.  

In this regard, the transcript of the 
1993 hearing at pages 8-9 contains a 
reference to a Dr. G. who reportedly 
diagnosed diabetes in 1991 and provided 
the alleged opinion.  Dr. G. appears to 
be the physician who signed VA records 
dated in the 1990's.

The RO should request the veteran to 
confirm that the Dr. G. he has referred 
to is the same Dr. G. identified in the 
VA treatment records in the 1990's.  If 
this is not the same physician, the 
veteran should provide the RO with the 
location of Dr. G. (if known) as soon as 
possible in order to assist the VA in 
locating this physician.

The RO, if possible, should contact Dr. 
G. and ask her to indicate, in writing, 
her opinion regarding the degree of 
medical probability that there is a 
relationship between "G6PD" and 
diabetes mellitus.  

The physician should also provide an 
opinion on the degree of medical 
probability that the diagnosis of 
"G6PD" deficiency existing at the time 
of entry into service was a misdiagnosis 
for diabetes mellitus.  Assuming that the 
physician believes that the diagnosis of 
a "G6PD" deficiency existing at the 
time of entry into to service was in 
error for diabetes mellitus, the 
physician should then provide an opinion 
as to whether the diabetes mellitus 
increased in severity in service beyond 
the natural progress, if any, of the 
disability.  If the physician believes 
such an increase in severity occurred, 
the physician should explain how this 
increase in disability is demonstrated.  

The physician should be requested to 
provide a rational for any opinion 
offered on these questions.  

3.  The veteran is asked to provide the 
full name and location of the heath care 
provider who wrote the October 28, 1997 
notation that "[t]here is a connection 
with G6PD and diabetes."  The RO should 
contact this health care provider, 
provide him or her with a copy of the 
October 28, 1997, notation, and ask the 
physician to explain the basis for this 
opinion that there is a relationship 
between "G6PD" and diabetes.  

The physician should also provide an 
opinion on the degree of medical 
probability that the diagnosis of 
"G6PD" deficiency existing at the time 
of entry into service was a misdiagnosis 
for diabetes mellitus.  Assuming that the 
physician believes that the diagnosis of 
a "G6PD" deficiency existing at the 
time of entry into to service was in 
error for diabetes mellitus, the 
physician should then provide an opinion 
as to whether the diabetes mellitus 
increased in severity in service beyond 
the natural progress, if any, of the 
disability.  If the physician believes 
such an increase in severity occurred, 
the physician should explain how this 
increase in disability is demonstrated.  

The physician should be requested to 
provide a rational for any opinion 
offered on these questions.  (Of course, 
if this physician proves to be the same 
Dr. G. as noted in paragraph (2) above, 
the RO need not duplicate its requests 
for the physician to make a response.)
 
4.  The veteran is asked to identify any 
other physician who has indicated to him 
an association between his "G6PD" 
diagnosis and diabetes mellitus.  After 
securing any necessary authorization from 
the veteran, the RO should again attempt 
to obtain records from any health care 
provider identified by the veteran which 
have not been previously secured.

5.  The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the veteran's 
service-connected baker's cyst of the 
left popliteal fossa.  The claims folder 
or the pertinent medical records 
contained therein must be reviewed by the 
examiner in conjunction with the 
examination.  A copy of this REMAND must 
be reviewed by the examiner.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, clinical findings 
and comment on the functional limitation, 
if any, caused by the veteran's service-
connected baker's cyst of the left 
popliteal fossa.  The examiner should 
provide responses to the following 
questions:  

(a) What are the manifestations of 
the service-connected baker's cyst 
of the left popliteal fossa? Would a 
baker's cyst of the left popliteal 
fossa cause any orthopedic or muscle 
disability?  The range of motion and 
any neurological or muscle disorder 
associated with this disability (if 
any) should be specifically noted.

(b) Does the veteran has complaints 
of pain which he attributes to his 
service-connected baker's cyst of 
the left popliteal fossa?  If so, 
the examiner must specifically 
comment on the presence or absence 
of any objective manifestations that 
would demonstrate functional 
impairment due to pain attributable 
to the service-connected disability, 
such as pain on movement, swelling, 
deformity or any other objective 
finding that supports or does not 
support the level of subjective 
complaints.  

(c) Does the veteran have 
incoordination or an impaired 
ability to execute skilled movements 
smoothly because of his service-
connected baker's cyst of the left 
popliteal fossa?  If so, the 
examiner should comment on the 
severity of the incoordination and 
the effect incoordination has on his 
ability to function.  

6.  The RO should arrange for a VA 
examination by an appropriate physician 
to determine if the veteran has diabetes 
mellitus associated with his active 
service from October 1986 to April 1987.  
All indicated studies should be performed 
and the claims folder, including the 
medical opinion of June 1996 and the 
notation dated October 28, 1997, should 
be made available to the examiner.  
Following examination and a review of the 
record, the physician should provide 
explicit responses to the following 
questions:

(a) What is the degree of medical 
probability that the veteran's 
diabetes mellitus was present during 
his period of active service from 
October 1986 to April 1987?   

In responding to this question, the 
physician should first indicate what 
the opinion would be if the correct 
medical history was deemed to be 
that the veteran had symptoms of 
weight loss, thirst, frequent 
urination and dizziness in service.  
The physician should then indicate 
whether the opinion would change if 
the correct medical history of the 
disability in service and up to 
December 1991 was deemed to be only 
what is documented in the 
contemporaneous records in service 
and post service, which are negative 
for symptoms of weight loss, thirst, 
frequent urination and dizziness 
(apart from seasickness), and that 
the December 1991 treatment record 
correctly reported that the symptoms 
of weight loss, thirst, frequent 
urination and dizziness were only of 
three weeks duration.  It would also 
be helpful to the Board if the 
physician would comment on the 
significance, if any, of the 
urinalysis at the time of the 
separation examination.

(b) What is the degree of medical 
probability that the veteran's 
diabetes mellitus was misdiagnosed 
as "G6PD" during his active 
service?  An explanation of what 
"G6PD" is would be of great help 
to the Board.  Assuming that the 
diagnosis of a "G6PD" deficiency 
existing at the time of entry into 
to service was in error for diabetes 
mellitus, the physician should then 
provide an opinion as to whether the 
diabetes mellitus increased in 
severity in service beyond the 
natural progress, if any, of the 
disability.  If the physician 
believes such an increase in 
severity occurred, the physician 
should explain how this increase in 
disability is demonstrated.  

7.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that it is 
in complete compliance with the 
directives of this REMAND.  It is 
imperative that if the reports are 
deficient in any manner, the RO must 
implement corrective procedures at once. 

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

Thereafter, the RO should readjudicate these claims.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




